In a proceeding pursuant to Mental Hygiene Law article 81 to appoint a guardian for the person and property of Johnnie R.J., the petitioners’ attorney appeals from so much of an order and judgment (one paper) of the Supreme Court, Queens County (Thomas, J.), dated December 30, 2002, as awarded her the sum of only $500 as an attorney’s fee for legal services she rendered after March 28, 2002, and awarded the attorney for the alleged incapacitated person the sum of $2,500 as an attorney’s fee for legal services rendered by him after March 28, 2002.
Ordered that the appeal from so much of the order and judgment as awarded the attorney for the alleged incapacitated person the sum of $2,500 as an attorney’s fee for legal services rendered by him after March 28, 2002, is dismissed, as the appellant is not aggrieved thereby (see CPLR 5511); and it is further,
Ordered that the order and judgment is affirmed insofar as reviewed, without costs or disbursements.
Under the circumstances of this case, where the Supreme Court previously awarded the sum of $5,000 to the appellant as an attorney’s fee, the Supreme Court providently exercised its discretion in awarding her an additional sum of only $500 for the legal services that she rendered after March 28, 2002 (see Mental Hygiene Law § 81.16 [f|). Smith, J.P., Goldstein, Mastro and Rivera, JJ., concur.